                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SHAUNA CONNORS,

              Plaintiff,
                                                    No. 20 CV 7342
         v.
                                                    Judge Manish S. Shah
 PROGRESSIVE UNIVERSAL INSURANCE
 COMPANY,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      Plaintiff Shauna Connors had a car-insurance policy with defendant

Progressive. When her Jeep was totaled, Progressive paid her the actual cash value

of the totaled car, minus her deductible, and a sales tax reimbursement. Connors

bought a replacement car, and alleges that Progressive’s reimbursement was about

$70 less than what she paid in taxes and fees on the new car. She seeks to represent

a class of similarly underpaid policyholders. She brings a breach-of-contract and an

unjust-enrichment claim against Progressive, and Progressive moves for judgment

on the pleadings. For the reasons that follow, the motion is granted.

I.    Legal Standards

      The same standards apply to a motion for judgment on the pleadings under

Rule 12(c) and a motion to dismiss under Rule 12(b). Federated Mut. Ins. Co. v. Coyle

Mech. Supply Inc., 983 F.3d 307, 313 (7th Cir. 2020). The motion should be granted

only when there are no disputed issues of material fact and it is clear that the moving

party is entitled to judgment as a matter of law. Unite Here Loc. 1 v. Hyatt Corp., 862
F.3d 588, 595 (7th Cir. 2017). A court reviewing a 12(c) motion is confined to the

matters in the pleadings and draws inferences in favor of the nonmoving party. Id.

II.     Background

        Connors had a car-insurance policy with Progressive. [1-1] ¶¶ 2, 40. 1 Under

the policy’s collision coverage provision, Progressive would pay for “loss” caused by a

collision. [1-1] ¶¶ 5, 41–43. The “Limits of Liability” section limited Progressive’s

payment to the lowest of the actual cash value of the car, the amount necessary to

replace it, the amount necessary to repair it, or an alternative amount specified on

the declarations page. [1-1] ¶ 48; [1-1] at 49. Actual cash value was determined by

the market value, age, and condition of the vehicle. [1-1] ¶ 49. The policy provided

that Progressive would either pay for the loss in money, or by repairing or replacing

the damaged or stolen vehicle. [1-1] ¶ 50.

        Connors suffered a total loss of a covered vehicle and submitted a property

damage claim to Progressive. [1-1] ¶¶ 30, 63–64. A third-party vendor estimated the

market value of her Jeep to be $6,808.43, with a settlement value of $6,308.43 after

subtracting the $500 deductible. [1-1] ¶¶ 65–66. Progressive paid the lienholder the

settlement value, plus a “sales tax reimbursement” of $621.55. [1-1] ¶¶ 68–69. That

figure encompassed $196 for title and transfer fees, plus $425.55 in sales tax. [1-1]

¶ 76.




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. Facts are taken from the
complaint. [1-1].

                                             2
       Connors alleges this figure underestimated her sales tax and title and transfer

fees. Progressive assessed sales tax at 6.25%, instead of 7%, the rate at the time

Connors replaced her car. [1-1] ¶¶ 73–74. A 7% tax rate on the actual cash value

would have been $476. [1-1] ¶ 78. And when Connors bought a replacement vehicle,

she paid $221 for title and license transfer fees. [1-1] ¶ 72. So Progressive underpaid

her sales tax by $51.04 and her title and transfer fees by $25, shortchanging her by

$76.04 in total. [1-1] ¶¶ 78–80.

       Connors bring a putative class action against Progressive, alleging breach of

contract and unjust enrichment. Progressive moves for judgment on the pleadings. 2




2 The court has jurisdiction over these state-law claims under the Class Action Fairness Act,
which creates federal jurisdiction when a class has 100 or more class members, at least one
class member is diverse from at least one defendant, and more than $5 million is in
controversy. Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 578 (7th Cir. 2017); see
28 U.S.C. §§ 1332(d)(2), 1453(b). Connors alleges that the class is likely several thousand
members, and minimal diversity is met: Connors is a citizen of Illinois and Progressive is a
citizen of Wisconsin and Ohio. [1] ¶¶ 11, 17. The amount-in-controversy allegations, however,
are less straightforward. Once the removing party has plausibly explained how the stakes
exceed $5 million, the case stays in federal court unless it is legally impossible for the plaintiff
to recover that much. Roppo, 869 F.3d at 578; Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763
(7th Cir. 2011). Progressive estimates that it’s processed 31,399 claims in the relevant time
period. [22] at 3. Using Connors’s total figure of $221 for title and transfer fees, Progressive
says the amount in controversy is potentially $6.9 million ($221 multiplied by 31,399).
(Progressive didn’t include an estimate for unpaid sales tax, but alleges that unpaid sales tax
would increase the amount in controversy as well.) But Connors’s claim is that Progressive
underpaid her for sales tax and title and transfer fees, not that it withheld them completely.
If everyone in the class was underpaid by the same amount as Connors, the amount in
controversy would only be about $2.4 million, even including unpaid sales tax ($76 multiplied
by 31,399). It’s possible to read Connors’s claim narrowly as only applying to policyholders
who Progressive underpaid, rather than denied title and transfer fees completely. But
Connors alleges that Progressive always owes title and transfer fees to an insured who
suffered a total loss, either as part of the replacement costs of the car, or as part of the actual
cash value of the totaled car, regardless of whether the insured replaced the car or not. So it
is plausible that the amount in controversy exceeds $5 million, and it’s not legally impossible
for the putative class to recover more than $5 million. CAFA jurisdiction is proper.

                                                 3
III.   Analysis

       To state a claim for breach of contract, a plaintiff must allege (1) the existence

of a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) damages. Doe v. Columbia Coll. Chi., 933 F.3d 849,

858 (7th Cir. 2019). Only breach is at issue here.

       Under Illinois law, a court’s goal in interpreting an insurance contract is to

“ascertain and give effect to the intention of the parties, as expressed in the policy

language.” Scottsdale Ins. Co. v. Columbia Ins. Grp., 972 F.3d 915, 919 (7th Cir.

2020) (quoting Hobbs v. Hartford Ins. Co., 214 Ill.2d 11, 17 (2005)). In addition to the

policy language itself, state insurance regulations are automatically incorporated

into the insurance policy as a matter of law. Sigler v. GEICO Cas. Co., 967 F.3d 658,

661 (7th Cir. 2020).

       Connors’s policy obligated Progressive to pay for “loss” caused by a collision.

The policy included a limit of liability, specifying that Progressive wouldn’t pay more

than the lower of either the actual cash value of the wrecked car, the cost to replace

or repair it, or an alternative amount. As Connors reads the policy, this limit-of-

liability section obligated Progressive to pay the full cost of replacing her vehicle,

including sales tax and title and transfer fees on the new car. But a “limit of liability”

section “doesn’t promise to pay these costs regardless of whether the insured incurs

them.” Sigler, 967 F.3d at 660. Rather, it describes “the most” that an insurance

company will pay in the event of a covered loss. Id.; see also Coleman v. Garrison

Prop. & Cas. Ins. Co., 839 Fed. App’x 20, 21–22 (7th Cir. 2021) (“[A] limit on liability



                                            4
is the most that an insurer will pay its policyholder, not the amount that the insurer

promises to pay.”). So Connors’s treatment of the limit-of-liability provision as an

obligation to pay is wrong, and Progressive did not breach the contract by failing to

reimburse her for the full cost of replacing her car.

      Instead of replacement costs, Progressive paid Connors the actual cash value

of the totaled car, minus her deductible. Connors’s alternative argument is that

“actual cash value” is ambiguous, so should be construed against the insurer to

encompass sales tax and transfer and title fees. The term isn’t ambiguous. The policy

states that actual cash value is determined by the market value, age, and condition

of the totaled car when the loss occurred. [1-1] ¶ 49. The factors to consider are

straightforward. And the market value, age, and condition of the wrecked car all

speak to the worth of the car at the time of the collision. There’s no reasonable

suggestion that those metrics are in any way related to the cost of taxes and fees for

a new vehicle. To the extent Connors argues that the policy entitles her to both the

actual cash value of the totaled car and replacement fees for a new car, that’s wrong

too. The policy limits the settlement amount to the lowest of the actual cash value or

the vehicle replacement fees, among other options. The “or” is disjunctive—the cost

of replacing the vehicle and the actual cash value of the totaled vehicle are

alternatives, not cumulative sources of recovery.

      Nor can Connors state a claim under the state administrative code, which

provides that, in the event of a total loss, an insurer may either replace the insured

car or pay the insured driver a cash settlement. Ill. Admin. Code tit 50, § 919.80(c)(1),



                                           5
(2); Sigler, 967 F.3d at 661. If the insurance company pays a cash settlement, and the

insured buys or leases a new car within 30 days of the settlement, the insurance

company must reimburse the insured for “the applicable sales taxes and transfer and

title fees incurred on account of the purchase or lease of the vehicle.” Ill. Admin. Code

tit 50, § 919.80(c)(3)(A)(i). That provision applies “only when the insured purchases

or leases a new vehicle within a specified time and substantiates that he has incurred

these costs.” Sigler, 967 F.3d at 661. If the insured doesn’t confirm that she paid those

taxes and fees within 33 days of receiving the settlement, “the company shall not be

required to reimburse” her. Ill. Admin. Code tit 50, § 919.80(c)(3)(A)(i). In lieu of that

reimbursement procedure, the insurance company “may” instead pay taxes and

transfer and title fees at the time of settlement. Id.

      According to Connors’s complaint, she submitted a bill of sale detailing the

taxes and fees she paid to Progressive “as part of her submissions for the Claim.” [1-

1] ¶ 72. But she doesn’t say when she submitted those documents. According to her

response brief, she bought her replacement car 11 days after the accident and

“informed” Progressive “of the sales transaction” the same day she bought the new

car. [18] at 13. Notwithstanding that those allegations aren’t in the complaint, merely

telling Progressive that she bought a new car is not enough. Connors must

“substantiate[] the purchase and payment of those taxes and fees by submitting

appropriate documentation to the insurer” within 33 days of receiving the settlement.

Sigler, 967 F.3d at 661. Progressive was obligated to reimburse her “if and only if”

she followed the procedures as laid out in the regulation. Id. at 662. And that



                                            6
Progressive insured Connors’s new car is not enough, on its own, to establish that

Connors timely substantiated her payment of sales tax and title and transfer fees.

Without those allegations, she can’t state a claim for breach of contract under the

administrative code. Sigler, 967 F.3d at 661 (dismissing breach-of-contract claim

where plaintiff did not allege that he incurred or substantiated vehicle-replacement

costs before the requisite deadline); see also Coleman, 839 Fed. App’x at 21–22 (same).

      Connors also fails to state a claim for unjust enrichment. Unjust enrichment

is based on an implied contract. “Where there is a specific contract that governs the

relationship of the parties, the doctrine has no application.” Toulon v. Cont’l Cas. Co.,

877 F.3d 725, 742 (7th Cir. 2017) (quoting Blythe Holdings, Inc. v. DeAngelis, 750

F.3d 653, 658 (7th Cir. 2014)). Since Connors and Progressive had an insurance

policy, she cannot state a claim for unjust enrichment. Id. (upholding dismissal of

unjust-enrichment claim where there was “no question” that insurance policy

governed the parties’ relationship and plaintiff attached policy to the complaint).

Alternatively, a plaintiff can bring an unjust-enrichment claim based on conduct such

as fraud or duress. In that case, unjust enrichment rises and falls with the underlying

claim. Id. at 741; see also Benson v. Fannie May Confections Brands, Inc., 944 F.3d

639, 645 (7th Cir. 2019). Connors doesn’t allege any standalone claim of fraud or

duress to support the unjust-enrichment claim, so that claim is dismissed.

      Leave to amend should be freely given unless amendment would be futile.

Pension Tr. Fund for Operating Eng’rs v. Kohl’s Corp., 895 F.3d 933, 941 (7th Cir.

2018). Because a contract governs this dispute, amendment of the unjust-enrichment



                                           7
claim would be futile. So that claim is dismissed with prejudice. But Connors suggests

that she can add allegations that she timely substantiated payment of her sales tax

and title and transfer fees. And in Progressive’s jurisdictional supplement,

Progressive asserts that it paid tax and fee reimbursements only to customers who

complied with the regulatory code, suggesting that Connors was one such customer.

So Connors may amend that claim.

IV.   Conclusion

      Progressive’s motion for judgment on the pleadings [15] is granted. Count I is

dismissed without prejudice. Count II is dismissed with prejudice. If Connors doesn’t

file an amended complaint by May 21, 2021, the dismissal will convert to one with

prejudice.



ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: April 30, 2021




                                          8
